Citation Nr: 0522965	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  97-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	John R. Gingras, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  He died in February 1966.  The appellant is 
the veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied reopening the appellant's 
claim of entitlement for the cause of the veteran's death as 
new and material evidence had not been submitted.  An April 
1998 Board decision affirmed the August 1996 rating decision.  
Thereafter, in November 1998, the Court of Appeals for 
Veterans Claims (Court) vacated the April 1998 Board decision 
and granted a Joint Motion for Remand and to Stay Further 
Proceedings by the Secretary of Veterans Affairs.  As a 
result of the Court remand, the Board remanded this case in 
July 1999 and it now returns for appellate review.  The Board 
herein reopens the appellant's claim, but finds that 
additional development is necessary prior to review of the 
merits.  As such, the reopened claim is remanded and VA will 
notify the appellant if further action is required on her 
part.


FINDINGS OF FACT

1.  In a final decision dated in April 1966, the RO denied 
service connection for the cause of the veteran's death.

2.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.  
The Board's decision to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is completely favorable and, in that regard, 
no further action is required to comply with the VCAA and 
implementing regulations.  Board consideration of the merits 
of the issue is deferred, however, pending additionally 
indicated development consistent with the VCAA.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  Contributory cause of death is inherently one 
not related to the principal cause.  In determining whether 
the service-connected disability contributed to death, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  

As reported on the veteran's death certificate, the immediate 
cause of his death was crushing injuries of the head, chest, 
and abdomen.  No other conditions were listed as underlying 
or contributing causes of the veteran's death.  The death 
certificate indicated that the deceased was a driver of a 
motor vehicle who apparently lost control of his vehicle and 
struck a tree.

During his lifetime, the veteran was service-connected for 
sinusitis, maxillary, with conjunctivitis, evaluated as 30 
percent disabling, effective February 3, 1954, and 
hemorrhoids, evaluated as noncompensably disabling, effective 
February 3, 1954.  The appellant contends that the veteran's 
death resulting from a fatal car accident was proximately 
related to his service-connected sinusitis disability.  She 
specifically asserts that VA prescribed medication, namely 
Chlor-Trimeton, for the veteran's sinus condition that caused 
drowsiness that, in turn, contributed to the fatal car 
accident.  As such, the appellant claims that service 
connection for the veteran's death is warranted.

In an April 1966 decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Of record at the time of the initial 
decision were the veteran's service medical records, VA 
examination reports, and the veteran's death certificate.  
The RO noted that, during the veteran's lifetime, he was 
granted service connection for sinusitis, maxillary, with 
conjunctivitis, and for hemorrhoids.  The death certificate 
showed that the veteran was the driver of a motor vehicle who 
apparently lost control of the vehicle and struck a tree.  He 
died by reason of crushing injuries of the head, chest, and 
abdomen.  The RO found that the veteran's service-connected 
disabilities did not contribute materially or substantially 
in the production of death.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the initial rating decision denying 
service connection for the cause of the veteran's death was 
issued in April 1966.  The Board observes that there is no 
cover letter associated with the claims file.  As such, the 
appellant's attorney has argued that the record shows a lack 
of verification that the appellant was ever informed of the 
denial or her rights to appeal in 1966 and, therefore, the 
April 1966 rating decision is not final.  However, there is a 
presumption of regularity under which it is presumed that 
government officials have properly discharged their official 
duties.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 
(1992).  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  Evidence of nonreceipt by either the veteran or 
the veteran's representative, standing alone, is not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Id. at 309.  As 
such, the Board finds that, under the presumption of 
regularity, the appellant was properly notified of the 
decision and her appellate rights at the time of the RO's 
April 1966 rating decision.  No further communication was 
received from the appellant regarding a claim for service 
connection for the cause of the veteran's death until June 
1996.  Thus, the April 1966 decision became final.  38 U.S.C. 
§ 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1966) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the appellant in this 
case filed her claim to reopen in June 1996, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final April 1966 
rating decision.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the April 1966 rating decision, additional evidence has 
been received which consists of information, in written and 
video form, regarding the dangers of driving while taking 
certain over-the-counter and prescription medication, a 
warning label regarding the possible drowsy effects of taking 
Chlor-Trimeton, a mileage voucher dated in 1965 indicating 
that the veteran had to appear for a VA evaluation before any 
further medication could be mailed, and written statements 
and testimony from the appellant containing her assertions 
that the medication that the veteran had been taking for his 
service-connected sinusitis caused drowsiness which, in turn, 
led to his fatal automobile accident.  

The Board concludes that the evidence received since 1966 is 
new in that it was not previously of record and that it is 
material because it bears directly and substantially on the 
question of whether the veteran's service-connected 
disabilities contributed substantially or materially to his 
death, the lack of which was the basis of the April 1966 
denial.  When considered in connection with the appellant's 
newly advanced theory that the veteran's death was caused by 
drowsiness associated with medication he was taking for 
service-connected sinusitis, the additionally received 
evidence is so significant that it must be considered in 
order to fairly decide the appellant's claim.  Accordingly, 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is granted.


REMAND

?	The reopened claim is remanded to obtain outstanding, 
relevant evidence.

As indicated previously, the merits of the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death is remanded for additional development 
consistent with the VCAA as there appears to be outstanding, 
relevant medical evidence.  According to his death 
certificate, the veteran died in Miami, Dade County, Florida, 
and thereafter, an autopsy was performed.  The autopsy report 
is not contained in the claims file and as it may contain 
evidence relating to the circumstances surrounding the 
veteran's death, to include toxicology results, a remand is 
necessary to obtain such report.  Accordingly, this case is 
REMANDED for the following:

1.  Appropriate steps should be taken to 
obtain the veteran's autopsy report, to 
include, if available, all toxicology 
results.  If necessary, the appellant 
should be requested to provide an 
Authorization and Consent to Release 
Information to VA form for such records.  
A negative response for any records that 
cannot be obtained should be included in 
the claims file.  Any records obtained 
should be associated with the claims 
file.   

2.  Thereafter, any additionally-
indicated development should be 
performed.  Such may include obtaining a 
medical opinion, if deemed necessary for 
the appropriate adjudication of the 
claim.

3.  After completing the above, the 
appellant's claim should be re-
adjudicated, based on the entirety of the 
evidence.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, she and her attorney should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


